Case 1:19-cv-01319-CFC Document 35 Filed 04/06/20 Page 1 of 1 PageID #: 2201




                                   OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE
 John A. Cerino,                                                            844 NORTH KING
 CLERK                                                                      STREET, UNIT 18
                                                                            WILMINGTON, DE
                                                                                19801-3570
                                                                           www.ded.uscourts.gov
                                                                              (302) 573-6170

                                         April 6, 2020

  New Castle County Court of Chancery
  Attn: Clerk
  New Castle County Courthouse
  500 North King Street
  Wilmington, DE 19801

         RE:       Principal Growth Strategies, LLC et al v. AGH Parent LLC, et al.,
                   USDC/DE Civil Action No.: 19-1319-CFC

  Dear Clerk:

         Pursuant to the Memorandum Opinion and Order of Remand signed by the
  Honorable Colm F. Connolly, transferring the above captioned case to your Court,
  enclosed please find the following items:


         ( X ) Certified copy of the Order of Remand
         ( X ) Certified copy of the USDC docket sheet

          Please note that the electronic case filings can be accessed through PACER by
  selecting the CM/ECF link on our web site at www.ded.uscourts.gov.

         Please acknowledge receipt of the above items on the attached copy of this letter.

                                         Sincerely,

                                         John A. Cerino, Clerk of Court


                                         By:_/s/ N. Fasano_____
                                                 Deputy Clerk
  Enc.
  I hereby acknowledge receipt of the above listed items on ________________.

  ___________________________
  Signature
